Title: To James Madison from Edward Carrington, 9 September 1789
From: Carrington, Edward
To: Madison, James


My Dear Sir,
Richmond Sepr. 9. 1789
A circumstance has been suggested to me upon which I have some hesitation, and will be determined by the idea you may entertain of it. The Office of District Marshall for Virginia is thought to be important from its extent, & not altogether unhonorary from the powers & Trusts it involves; it is also thought it will be productive of compensation not contemptible. Viewing the subject thus some of my Freinds have expressed a desire that I should signify my readiness to accept the appointment—from a perfect confidence in your judgement & freindship, I am led to request permission to submit the matter to your decision upon every personal & public consideration. Any disposition in me to accept, will depend altogether on your opinion. Should you deem the appointment elegible & not derogatory in its Nature upon a view of all circumstances, I shall be willing to accept it. General Knox has written me on this subject—in my answer I have left my choice dependent on the circumstances here mentioned to you, & have requested him to confer with you. I have not written, nor shall I write to any other person about it. Should you perceive no exception to the appointment such further attention as you may find it not improper to give will be thankfully accepted. This communication is made with a reservation as to any other arrangement that may possibly be in contemplation. I am my dr sir with great truth yr sincere Frd. & servt
Ed. Carrington
